45 F.3d 438NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Reyes RODRIGUEZ-QUINONES, Defendant-Appellant.
No. 94-50061.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1994.*Decided Dec. 28, 1994.

Before:  SNEED, D.W. NELSON and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Reyes Rodriguez-Quinones appeals his conviction for being a deported alien found in the United States after conviction for an aggravated felony, in violation of 8 U.S.C. Secs. 1326(a), (b)(1) and (b)(2).  He contends that the term "found in" as used in section 1326 is unconstitutionally vague.  We rejected the identical argument in United States v. Ayala, 35 F.3d 423, 424-25 (9th Cir.1994).  Accordingly, Rodriguez-Quinones' conviction


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3